DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 8/31/2022 have been fully considered but they are not persuasive.
	Argument: Applicant argues regarding functions of the controller not present in the disclosure of the combination Paternoster / Symeonidis.  Remarks pp. 6-8.
	Since the controller has NOT invoked 35 U.S.C. 112(f) as specialized hardware and algorithms, the controller of the cited prior art must merely be capable of accepting programming to perform the recited functions and need not be programmed “out-of-the-box” to perform the recited functions.  
Paternoster appears capable of performing the recited functions based upon the disclosures cited below in the rejection body ([0039], [0058], [0064] regarding the functions of the spatial light modulator and controller). 
Examiner notes that there is NOT recited a function of feedback from the temperature sensor to the spatial light modulator, and that this represents – where there is proper support in the specification for such amendment – a way to overcome the rejection presented when the controller is invoked under 35 U.S.C. 112(f).  Examiner notes that such determinations are subject to further search and consideration.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11, 36 are rejected under 35 U.S.C. 103 as being unpatentable over Paternoster (US 2018/0169946) and further in view of Symeonidis (US 2017/0304944).
Regarding claim 1: Paternoster discloses: a supply of powder (see supply of pulverulent material of [0013]; alternatively container of [0023] – article worked upon – see MPEP 21115 regarding the constraint of the article worked upon – the apparatus is capable of achieving temperatures to fuse the recited metals and therefore is interpreted as capable of fusing the polymeric powder recited in claim 36 but not in claim 1); a recoater (see recoating of abs); a radiation source (see preheating module of [0023] including a radiant heater and spatial and temporal global and local heating and a spatial light modulator – see solidification device of [0029] which selectively solidifies powder at specific positions with local heat – interpreted as multiple lasers of [0064] – a spatial light modulator is an obvious variant to a laser, where the reference recognizes that any suitable illumination device can be used – [0064] indicates a light source can be used.  [0058] indicates that the preheating is spatially and temporally separated from the applying of irradiation and that doing so prevents lumps and optimized dosing of material); a controller configured to perform the recited functions (see global radiant heater and laser beam scanner of [0040]; control unit 29 of [0039]).  
Paternoster does not disclose: wherein a temperature measurement device for measuring a temperature of powder at one or more locations of the image plane.
In the same field of endeavor of additive manufacturing as Paternoster and Applicant’s claims (see title, abs), Symeonidis discloses: a temperature sensor (see [0020]) for measuring a temperature of powder at one or more locations of the image plane (Id.).
To add the temperature sensor of Symeonidis to the additive manufacturing apparatus of Paternoster had the benefit that it allowed for the real-time control over the formation of the 3D object (abs), which was desirable in Paternoster.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the temperature sensor of Symeonidis to the additive manufacturing apparatus of Paternoster to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the real-time control over the formation of the 3D object, which was desirable in Paternoster.
Regarding claim 2, the combination Paternoster / Symeonidis discloses: a chamber heater (see heating mechanism of Symeonidis [0123]) and a heated gas supply (see chamber gas of Symeonidis [0070], [0114]).
Regarding claim 3, the combination Paternoster / Symeonidis discloses (citations are to Symeonidis): wherein the recoater blade comprises a doctor blade (see blade of [0062]).
Regarding claim 4, the combination Paternoster / Symeonidis discloses (citations are to Symeonidis): wherein the light source is a DLP (see DLM modulator of [0126]).
Regarding claim 5, the combination Paternoster / Symeonidis discloses (citations are to Symeonidis): wherein the radiation source applies visible radiation (see visible light of [0134]).  

Regarding claim 6, the combination Paternoster / Symeonidis discloses (citations are to Symeonidis): wherein the radiation source applies infrared (IR) radiation (see IR radiation of [0134]).
Regarding claim 7, the combination Paternoster / Symeonidis discloses (citations are to Symeonidis): wherein the controller is further configured to scan a laser to defined an outer surface of the cross-sectional areas (see cross-section of [0111] [0116] – the cross-section includes the outer surface necessarily).
Regarding claim 8, the combination Paternoster / Symeonidis discloses (citations are to Symeonidis): wherein the radiation source is stationary (see stationary radiation source of [0126]).
Regarding claim 9, the combination Paternoster / Symeonidis discloses (citations are to Symeonidis): wherein the radiation source comprises at least one of an LED (see LED of [0126]).
Regarding claims 10-11, the combination Paternoster / Symeonidis is capable of processing the listed powders even if not disclosing them (see MPEP 2114 regarding the constraint on the article worked upon not limiting apparatus / product / system claims).
Regarding claim 36, see remarks regarding claim 1 discussed above.  Regarding the material worked upon, see [0066] of Paternoster regarding the polymeric powder, the material worked upon which is accorded limited patentable weight in an apparatus/product claim (see MPEP 2115).
Conclusion
Citation of related, pertinent prior art: Schlick (EP 2913124) and Baumann (WO 2011/082812) disclose global preheating they fail to mention the recoater and/or temperature sensor and/or spatial light modulator.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOE DEL SOLE can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GUY F MONGELLI/Patent Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743